t      . ""
    -' A'o 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                      ~CZ1 i,
                                                                                                                                            Page 1 of!'     11




                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA                                                                       II

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                       v.                                           (For Offenses Committed On or After November 1, 1987)


                             Pascual Mendoza-Ruiz                                   Case Number: 3:19-mj-21928

                                                                                    AdamF. Do
                                                                                    Defendant's Attorne
                                                                                                                                                            I
      REGISTRATION NO. 74999298
                                                                                                                     MAY 1 6 2019                           Ii!
      THE DEFENDANT:

              was found guilty to count( s)                                             BY
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                            Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

       D The defendant has been found not guilty on count(s)
                                                                                 ------------~------


       D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      101'.. TIME SERVED

       CZ! Assessment: $10 WAIVED CZ! Fine: WAIVED
       CZ! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation.or removal.           f~d• 'j\-1 t-Z.           ,·              r
       ~ Court rec;,ip,mends defendant be deported/remo:iefi with relative,t IE' n C\ k 1\I(' r "1 -     charged. in .case                                   I,,
      1cirv·11;;1../C]7'       I~   \G\l\t\J?-;\<·\1iC:) \'\V\'~)lC\ >'/               A\YV\(\      [1\C\    l r1\C\E'•C1\- ~.v11.Z)                         I
                                                                                    Ru,;n\1,·1r\c\          Cni(\e' ov1- \::1.1\l....
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.                                                              II
                                                                                  Thursday, May 16, 2019
                                                                                  Date of Imposition of Sentence

                /~?(
              <; ,~ ,v
                           1
      Received.~··-<·------­
            'Dus!\..• ·
                                                                                   ~,~
                                                                                  HONORABLE ROBERT A. MCQUAID
                                                                                  UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                      3:19-mj-21928
                                                                                                                                                             II
                                                                                                          -~--·_J
